Citation Nr: 0811835	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-17 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an essential familial 
tremor, claimed as tremors due to nervousness.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied service connection for an 
essential familial tremor, claimed as tremors due to 
nervousness.    


FINDING OF FACT

An essential familial tremor has not been shown by competent 
medical evidence to be etiologically related to service.  


CONCLUSION OF LAW

Service connection for an essential familial tremor is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).   


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007).

March 2004 and February 2006 VCAA letters informed the 
veteran of the information and evidence required to establish 
service connection for his essential familial tremor.  These 
VCAA letters satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing enough information about the 
records and any necessary releases to enable VA to request 
them from the person or agency that had them.  

Finally, with respect to the fourth element, the February 
2006 VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, the veteran was adequately advised of the fourth 
element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Some notice was 
provided after the initial decision in this case.  However, 
the timing deficiency was remedied by issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The April 2006 
statement of the case (SOC) and November 2006 supplemental 
SOC (SSOC) considered the claim based on all the evidence of 
record.  These readjudications acted to remedy any timing 
defect in regard to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

A March 2006 letter provided notice regarding disability 
ratings and effective dates.  This letter had a timing 
deficiency which was remedied by readjudication of the claim 
in the April 2006 SOC and November 2006 SSOC.  Thus, the 
veteran has received all required notice.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's VA and private treatment records have been 
associated with the claims file.  The veteran's service 
medical records are unavailable, as a July 2004 response from 
the National Personnel Records Center (NPRC) indicated that 
the veteran's service medical records were destroyed by a 
fire at the NPRC in 1973.  The March 2004 VCAA letter had 
advised the veteran of the need to submit NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data, 
and advised him of alternate forms of evidence to support his 
claim.  The veteran did not return NA Form 13055, but a 
statement from his brother, regarding his condition before 
and after service, is of record.  VA did obtain an alternate 
record from the Surgeon General, reflecting in-service 
treatment for pharyngitis.  

The veteran has not been afforded a VA examination to 
evaluate his essential familial tremor.  Under the VCAA, VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).  

In this case, as will be discussed in greater detail below, 
while there is evidence of current essential familial tremor, 
there is no competent evidence that this condition may be 
related to service.  In this regard, the veteran has not 
reported a continuity of symptomatology relating essential 
familial tremor to service.  Cf. Duenas v. Principi, 18 Vet. 
App. 512 (2004).  Thus, the Board finds that a VA examination 
regarding this claimed disability is not warranted.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

As a preliminary matter, the Board notes that it is incumbent 
upon VA to afford the veteran's claim heightened 
consideration due to the unfortunate loss of his service 
medical records.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Records of VA treatment from July 1997 to August 2004 include 
complaints of tremors, with diagnoses of and treatment for 
essential tremor and essential familial tremor.  Thus, the 
first element of a successful service connection claim is 
satisfied.  

In his claim for service connection, the veteran reported 
that his tremors began in 1953, and that he received 
treatment from 1953 to 1955.  The veteran is competent to 
report the symptoms of tremors because they are capable of 
lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  As such, the Board finds that the 
veteran's statement on his original claim for service 
connection indicates tremors in service, thus satisfying the 
second element of the service connection claim.  

Despite the first two elements of the claim being satisfied, 
service connection for an  essential familial tremor must be 
denied as there is no medical evidence of a nexus between 
this condition and service.  

Records of private treatment from April 1988 to July 1997 are 
negative for complaints regarding or findings of a tremor.  
While the VA treatment records reflect complaints regarding 
and treatment for an essential familial tremor, none of these 
records of treatment includes an opinion as to etiology of 
this condition.  

Therefore, review of the record reveals no competent medical 
evidence linking the veteran's essential familial tremor to 
service.  In addition, while the veteran described his tremor 
as longstanding during VA treatment in December 2002, and as 
being present for a long time during VA treatment in January 
2004, the veteran has not reported a continuity of 
symptomatology of this tremor since service.  In a May 2006 
statement, the veteran's brother reported that the veteran 
began to experience physical challenges over the years since 
his military discharge, suggesting that the tremors began 
after service and did not continue from service to the 
present.  

The veteran himself has made the claim that his essential 
familial tremor is related to service.  However, as a 
layperson, he is not competent to express an opinion as to 
medical causation, as he has neither claimed, nor shown, that 
he is a medical expert, capable of rendering medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Further, the Board notes that the first mention of a tremor 
in the veteran's post-service treatment records is from May 
2001.  The fact that the medical record does not reflect the 
veteran making complaints regarding a tremor until over 45 
years after service weighs against a nexus between this 
condition and service.  Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000).  

Finally, to the extent that the veteran contends that his 
essential familial tremor is due to nervousness, any claim 
for secondary service connection must fail because the 
veteran is not service connected for any nervous condition.  
Because he is not service connected for the underlying 
condition claimed, there can be no reasonable claim on a 
secondary basis under the provisions of 38 C.F.R. § 3.310 and 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Thus, in the absence of any medical evidence of a nexus 
between an essential familial tremor and service, the claim 
must be denied.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim.  
Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for essential familial 
tremor, claimed as tremors due to nervousness, is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


